Citation Nr: 1739416	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-20 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for a skin disability, to include tinea pedis and herpes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to January 2008.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in March 2015 and July 2016, on which occasions was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2017, the Board issued a decision with respect to several other issues on appeal.  The matters of entitlement to an initial compensable disability rating for skin disabilities including tinea pedis and herpes were affected by a decision issued by the United States Court of Appeals for Veterans Claims (Court) in the matter of Johnson v. McDonald, 27 Vet. App. 497 (2016).  The Johnson decision reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The VA appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit); during the pendency of that appeal, any claim that might be impacted by the ruling was stayed by an order issued on October 6, 2016.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  This case included an issue affected by the stay.  The Federal Circuit has recently overturned the Court's decision and issued Johnson v. Shulkin, ___ F.3d ____ (Fed. Cir., issued July 14, 2017), allowing adjudication of the claims for increased disability ratings for skin disabilities including tinea pedis and herpes.

The Board notes that the Veteran has appealed the initial disability ratings assigned for two separate skin disabilities, tinea pedis (a fungal infection of the feet) and herpes (a virus).  She has been variously diagnosed with herpes simplex (herpes) and herpes zoster (shingles, a variant of the chicken pox virus) simplex and the symptoms of both have been considered in the rating discussed below.  The codesheet attached to the rating decision on appeal lists both of these skin disabilities as a single item, in large part because they are rated under the same Diagnostic Code, and because they were both assigned a noncompensable (0 percent) disability rating.  Both will be considered below, in light of the specific facts relevant to each.  As discussed more thoroughly below, a joint rating for these conditions as a single skin disability is more advantageous to the Veteran and the styling of the disability reflected on the codesheet should be maintained.  


FINDING OF FACT

The Veteran's skin disability of tinea pedis and herpes is shown to affect 8 percent of the total surface area of her body; the use of intermittent systemic therapy such as corticosteroids or other immunosuppressants is not required.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, and no higher, for a skin disability which includes both tinea pedis and herpes have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate her claims in October 2007.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include records from the Veteran's military service and treatment since service separation.

The Veteran has undergone VA examinations related to the disability on appeal.  See VA examinations from December 2007, March 2008, June 2015, and August 2016.  There is no argument or indication that these examinations are inadequate or that their findings do not reflect the current severity of the disability.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's issues on appeal.  As such, the Board will proceed with consideration of the Veteran's appeal.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's disability picture has been consistent since separation from service and staged ratings are not warranted.

Skin disabilities are rated under Diagnostic Codes 7800 to 7806 based on scarring, disfigurement, or on the type of treatment required.  In this case, the Veteran's skin disabilities, tinea pedis and herpes, are not shown to result in scarring or disfigurement; therefore, Diagnostic Code 7806, for skin disabilities such as dermatitis or eczema, is the most applicable.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is rated noncompensably (0 percent) disabling.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

Facts

Tinea Pedis 

At the VA examination in December 2007, the Veteran reported that she had experienced tinea pedis for approximately 10 years.  (p. 3.)  The tine pedis was manifested by itching, crusting, and cracking between the toes, but without exudation, ulcer formation, or shedding.  These symptoms were constant but did not involve any areas that were exposed to the sun.  She used topical medication for treatment.  On physical examination she had tinea pedis on the soles of both feet with exfoliation and abnormal texture affecting less than six square inches.  (p. 4.)  The examiner diagnosed bilateral tinea pedis, with a subjective history and objective symptoms noted on examination.  (p. 8.)  

At the VA examination in March 2008, the Veteran stated that she had experienced an itchy rash on the instep of both feet and between the toes for many years.  (See VA Exam, received 05/13/2008, p. 11.)  It had been treated with clotrimazole, a topical application, but had not used any light therapy or electron beam therapy.  The Veteran had dermatophytosis of both feet, covering 50 percent of both feet and 1 percent of total body surfaces but none of the exposed areas such as the head, face, neck, and hands were affected.  (p. 12.)  

At the February 2015 Board hearing, the Veteran testified that she used a topical cream to treat the skin disability on her feet.  (See Hearing Testimony, received 02/10/2015, p. 5.)  The prescribed medication included both an antibiotic and a steroid to address the itching and the spreading of the condition to other areas of her feet.  She described cracking and scaling on both feet with a "cut" between the little toe and the adjacent toe on the left foot which would open up.  (p. 6.)   

At the August 2016 VA examination, the Veteran reported that she had tinea pedis on her feet no matter what treatment she used.  (See C&P Exam, received 08/31/2016, pp. 1-2.)  She also experienced intermittent fungal infections of the areas beneath each breast and a patch on the right upper arm.  She used an antifungal cream as needed.  The Veteran had used an antifungal topical cream for her tinea pedis on a constant or near-constant basis.  (pp. 2-3.)  The examiner described the Veteran's affected areas as the plantar aspect of each foot, or 3.5 percent of the total area of her body.  (p. 3.)  The intermittent outbreaks of tinea corporis were described as affecting a total of 3 percent of the total area of her body (1 percent for her right arm and 1 percent each for the area beneath each breast).  (p. 4.)  The total area affected by fungal infections was described as 6.5 percent; none of the areas affected were exposed areas.  Total affected area of the body for both fungal and viral conditions was 8 percent, with 0 percent of the exposed area affected.  The medication used to treat the Veteran's tinea was an antifungal, which was not like or similar to a corticosteroid or immunosuppressant drug.  (p. 6.)


Herpes

At the VA examination in December 2007 the Veteran reported having been diagnosed with herpes in 1990.  (See VA Exam, received 12/03/2007, p. 3.)  She experienced symptoms such as ulcer formation, itching, shedding, and crusting, but not exudation.  The symptoms occurred intermittently, about once a month, and lasted up to five days, with an average of 12 episodes per year.  During a flare-up of symptoms she had problems with some of her daily functions.  Affected areas included the hips and buttocks, but not the face, hands, neck, or head.  She had been prescribed acyclovir for less than 6 weeks out of the last twelve months, with no side effects.  The examiner diagnosed recurrent herpes zoster with a history of outbreaks on the right thigh and buttocks.  (p. 8.)

A treatment visit in May 2010 noted that the Veteran experienced a herpes outbreak every time she had her menstrual period.  (See CAPRI, received 05/28/2014, p. 553.)  Her medication was changed to a suppression therapy of acyclovir twice each day.

A treatment note in May 2011 noted that the Veteran's pharmacist was confused that her hepatologist had prescribed another antiviral medication.  (See CAPRI, received 04/20/2015, p. 292.)  The Veteran wanted the doctor to know that she was taking acyclovir when needed for herpes outbreaks, which she reported were pretty rare.  She was informed that she should continue with both prescription medications.  

Notes in the record show that the twice daily dosage of acyclovir was initiated in May 2010 and stopped in May 2011; a later prescription was discontinued in February 2012.  (See CAPRI, received 04/20/2015, pp. 511, 507.)

A treatment visit in September 2013 noted that the Veteran had last had a herpes outbreak a week prior.  (See CAPRI, received 05/28/2014, p. 52.)  She was continuing to take daily medication (acyclovir) for the condition.  

At the February 2015 Board hearing, the Veteran testified that she experienced painful outbreaks of blisters and a red rash as a result of her herpes.  (See Hearing Testimony, received 02/10/2015, p. 9.)  She found it very irritating to wear clothes when she had a break out because of the chafing from the fabric against the painful lesions.  She took a daily medication for her disability.  She stated that she experienced outbreaks about every six months, which lasted up to a week.  (p. 10.)  

At the VA examination in June 2015, the Veteran reported diagnosis of herpes in about 1989, for which she was taking acyclovir on an as-needed basis.  (See C&P Exam, received 06/19/2015, p. 19.)  She experienced outbreaks about every three months which lasted about seven days.  Two recent gynecological visits - in September 2013 and September 2014 - had not mentioned any complaints of recurrent herpes or the need for medication to control it.  (p. 25.)  Based on this information, the examiner stated that the Veteran had not required continuous medication to control her herpes.  

At the August 2016 VA examination the Veteran reported that when she had an outbreak of herpes it was usually in the buttock crease or the genital area.  (See C&P Exam, received 08/31/2016, p. 2.)  She stated that she took medication daily.  A review of the record showed that she had lesions on her buttocks in 1992 and in her buttock crease in 2002 and 2007.  While the record showed that she had been prescribed acyclovir, the amount of refills used indicated that it had been used only for episodic treatment, rather than daily.  The examiner described the areas of the Veteran's body affected by herpes as the buttocks crease, or .5 percent of the total body surface, and the genital area, or 1 percent of the total body surface.  (p. 4.)  The total body area affected was 1.5 percent of the body; none of the areas affected were exposed areas.  Total affected area of the body for both fungal and viral conditions was 8 percent, with 0 percent of the exposed area affected.  The medication used to treat the Veteran's herpes was an antiviral, which was not like or similar to a corticosteroid or immunosuppressant drug.  (p. 6.)




Analysis

After considering all of the evidence of record, to include that set forth above, the Board finds that an initial disability rating of 10 percent is warranted for the Veteran's skin disability.  Specifically, the August 2016 VA examination contained the first discussion of all of the areas of the body affected by the two skin conditions - tinea pedis and herpes - and a discussion of the total area affected by them.  This examination found that a total of 8 percent of the body surface, with 0 percent of the exposed body surface, was affected by the Veteran's service-connected skin disability.  This calculation of 8 percent is greater than 5 percent but less than 20 percent, and satisfies the requirements for a 10 percent disability rating for the skin under Diagnostic Code 7806.

The Board has considered the question of whether a higher rating is warranted based on the Veteran's use of acyclovir, a systemic medication taken orally, for her herpes.  The rating criteria provide for a higher disability rating where the skin disability requires treatment with a systemic medication such as corticosteroid or other immunosuppressant, with the higher ratings depending on the length of time the medication must be taken.  The record is not completely clear as to whether the Veteran was required to take acyclovir on a daily basis, a twice daily basis, or on as-needed basis, and the specific prescribing information appears to have differed over time.  Most recently, the VA examination in August 2016 noted the Veteran's refill rate on the prescription, reflecting that she was taking it on an as-needed basis when she had a break out, rather than daily as the prescription might indicate.  Regardless of the frequency or duration of the dosage, however, the Board finds that use of this medication alone does not warrant assignment of a disability rating higher than 10 percent.  Specifically, the Board notes the statement by the August 2016 VA examiner that this medication is an antiviral medication and is "not like or similar to a corticosteroid or immunosuppressant drug."  Therefore, the use of acyclovir is not sufficient to support a disability rating higher than 10 percent for skin disability.  38 C.F.R. § 4.118.



ORDER

Entitlement to an initial disability rating of 10 percent, and no higher, for a skin disability including tinea pedis and herpes, is granted.



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


